Citation Nr: 1019546	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-26 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, to include as due to exposure to hydraulic fluid.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for prostate cancer, to 
include as secondary to radiation exposure.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right foot sprain.  

4.  Entitlement to an effective date prior to August 15, 
2000, for the award of a 10 percent rating for residuals of a 
right foot sprain.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1986, and from February 1987 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October and November 2002 rating 
decisions of the Louisville, Kentucky, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Jurisdiction of 
these appeals was subsequently transferred to the Newark, New 
Jersey, RO.  

This appeal was previously presented to the Board in May 2009 
and again in August 2009; on each occasion, it was remanded 
for additional development.  The required development having 
been completed and this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  A written transcript 
of that hearing has been created and associated with the 
claims file.  

The issues of service connection for a bilateral hand 
disorder, an increased rating for residuals of a right foot 
sprain, and an earlier effective date for an increased rating 
for a right foot sprain are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A March 1997 rating decision denied service connection 
for adenocarcinoma of the prostate, status post radical 
prostatectomy, and he was so informed that same month; he did 
not appeal this decision.  

2.  Evidence received since the March 1997 rating decision is 
not new and material regarding the issue of service 
connection for prostate cancer, as it does not contain 
competent evidence that a current disability was incurred 
during active service or may be presumed to have been 
incurred therein.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied the Veteran 
service connection for adenocarcinoma of the prostate, status 
post radical prostatectomy, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for prostate 
cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a service connection claim for 
prostate cancer.  In a March 1997 rating decision, with 
notification to him that same month, service connection was 
denied for adenocarcinoma of the prostate.  As he did not 
file a timely notice of disagreement regarding this 
determination, it became final.  38 U.S.C.A. § 7105 (West 
2002).  

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the present case, when service connection for prostate 
cancer was denied in March 1997, the RO concluded that while 
the Veteran had a current post-service diagnosis of prostate 
cancer, status post radical prostatectomy, his cancer was not 
shown to have been incurred during service, nor may be 
presumed to have been incurred therein.  For the reasons to 
be discussed below, the evidence submitted by the Veteran 
subsequent to the March 1997 denial is not new and material, 
and the claim is not reopened.  

Since the last final denial of record, the Veteran has 
submitted additional private treatment records.  These 
records confirm that he continues to receive follow-up 
monitoring for recurrence of any carcinoma, but do not 
discuss the etiology or date of onset of his prior prostate 
cancer.  The RO also sent a query to the Department of the 
Air Force - Headquarters, Air Force Safety Center (Safety 
Center) regarding the Veteran's radiation exposure during 
service.  

In an August 2002 response, the Safety Center gave a total 
career radiation exposure estimate of 658 mrem, based on the 
Veteran's occupation as a weapons loader.  This estimate was 
then sent to VA's Chief Public Health and Environmental 
Hazards Officer, who provided a November 2002 response that 
"the sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established."  
Therefore, it was unlikely the Veteran's prostate cancer was 
attributable to ionizing radiation exposure during service.  

While the additional private medical records received since 
the March 1997 rating decision are new, in that they were not 
of record at the time of the prior final denial, this 
evidence is cumulative and redundant of evidence already of 
record, as it merely confirms his 1996 diagnosis of prostate 
cancer, a diagnosis which was already conceded by VA in 1997.  

For the same reason, this evidence is not material, as it 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the same.  Specifically, this 
evidence does not address the basis for the prior denial, the 
lack of evidence indicating onset of prostate cancer during 
service, or within the presumptive period thereafter, or 
otherwise establishing a nexus to service.  

Considering next the November 2002 opinion from VA's Chief 
Public Health and Environmental Hazards Officer, the Board 
also finds this evidence is new, in that it was not of record 
at the time of the prior denial.  However, because it 
suggests against an etiological link between the Veteran's 
service and diagnosis of prostate cancer, it is not material, 
as it does not raise a reasonable possibility of 
substantiating the claim.  

None of the evidence presented since the last final denial 
indicates either that the Veteran's prostate cancer was 
incurred during service, nor may be presumed to have been 
incurred therein.  As none of the newly-submitted evidence 
suggest a nexus between the Veteran's service and his 
subsequent development of prostate cancer, this evidence is 
not material.  

In addition, the Veteran has also submitted his own 
contentions, asserting that his exposure to radiation from 
weapons systems resulted in his development of prostate 
cancer.  He has also asserted that he experienced 
genitourinary pain during service, an allegation confirmed 
within his service treatment records, and this pain was a 
precursor or indicator of his prostate cancer.  

However, these assertions are essentially duplicative of 
those already of record in March 1997, and are not material 
to reopening the claim.  The Board also notes that the 
Veteran's service treatment records were of record at the 
time of the prior March 1997 denial.  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  

The Board concedes that the Veteran is competent to testify 
regarding observable symptomatology, such as genitourinary 
pain during service.  See, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, prostate cancer is a 
complicated disorder which requires specialized training and 
evaluation for a determination as to diagnosis and causation, 
and it is therefore not susceptible to lay opinions on 
etiology, and his statements cannot be accepted as competent 
medical evidence with which to reopen his claim.  Therefore, 
the Veteran's allegations that his genitourinary pain during 
service indicates onset of prostate cancer at that time can 
be accepted as no more than mere speculation.  

In conclusion, the Veteran has not presented new and material 
evidence with which to reopen his service connection claim 
for prostate cancer, and his application to reopen must thus 
be denied.  As a preponderance of the evidence is against the 
application to reopen, the benefit of the doubt doctrine is 
not applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  
Specifically, in May 2002, September 2006, and January 2007 
letters, he was notified of the information and evidence 
needed to substantiate and complete the claim on appeal.  
Additionally, the September 2006 letters provided him with 
the general criteria for the assignment of an effective date 
and initial rating.  Id.  

The Board notes that the initial notice was issued prior to 
the November 2002 adverse determination on appeal; thus, no 
timing issue exists with regard to the notice provided the 
claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that the Veteran seeks to reopen a 
service connection claim previously denied by VA.  In the 
context of such claims, the VCAA notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the present case, proper notice was not afforded the 
Veteran within the initial May 2002 letter.  However, he was 
provided a copy of the November 2002 rating decision on 
appeal, which both detailed the basis of the prior denial, 
and the evidence and information necessary to both reopen and 
substantiate the service connection claim.  

Furthermore, the Veteran's contentions, such as those within 
his April 2007 VA Form 9, concern alleged onset of his 
prostate cancer during service, indicating he understood the 
basis of the prior denial and the type of evidence required 
to substantiate his claim.  Subsequent to the initial 
November 2002 rating decision, his application to reopen was 
readjudicated on several occasions, most recently in January 
2008.  Thus, any error in the timing and nature of the 
specific notice required in this case has been cured.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Board finds in the present case that VA has complied with 
the duty to assist by aiding the Veteran in obtaining 
evidence.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the claims files.  The RO has obtained the 
service treatment records, as well as VA and non-VA medical 
records.  The Board is not aware, and he has not suggested 
the existence of, any additional pertinent evidence not yet 
received.  

The Board also notes that a medical opinion has been obtained 
with respect to the Veteran's claim, and the opinion report 
contains sufficiently specific informed discussion of the 
pertinent history and clinical features of the disability on 
appeal and is adequate for purposes of this appeal.  See 38 
C.F.R. § 3.159(c)(4) (2009).  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of VA's notices or other development.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009) (clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
Adjudication of this claim at this time is thus proper.  


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for prostate 
cancer is denied.  


REMAND

The Veteran seeks an increased rating for residuals of a 
right foot sprain.  At his January 2010 personal hearing, he 
stated this disability had worsened since his most recent 
examination, dated in March 2007.  Therefore, the Board finds 
a new VA examination is required.  

The Veteran also seeks service connection for a bilateral 
hand disability, claimed as due to hydraulic fluid exposure 
during service.  The Board finds that a VA medical 
examination and opinion are required to fulfill VA's duty to 
assist the claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

As noted above, the Veteran has also appealed the effective 
date of August 15, 2000, assigned for his increased rating 
for a right foot disability.  However, because this issue is 
inextricably intertwined with the pending claim for an 
increased rating for the same disability, it will be deferred 
pending resolution of the latter claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in East Orange, 
New Jersey, for the period from March 2007 
to the present.

2.  Schedule the Veteran for an 
examination to evaluate his right foot 
disability.  The examiner is requested to 
review the claims folder in conjunction 
with the examination.  All applicable 
findings must be noted for the record.  

Specifically, the examiner is asked to 
identify all neurological and/or 
orthopedic impairment of the right foot 
and ankle resulting from a right foot 
sprain, to include reduction or loss of 
sensation, strength, reflexes, 
coordination, or range of motion.  

The examiner should also identify, if 
present, any additional functional loss of 
the right foot due to pain, weakness, 
excess fatigability, or incoordination, to 
include with repeated use or during flare-
ups,  The examiner should provide a 
complete rationale for all conclusions 
reached.  

3.  Schedule the Veteran for an 
examination for the purpose of determining 
the etiology of any claimed neurological 
disorder of the hands.  The complete 
claims file must be furnished to the 
examiner for review in connection with the 
examination.  All necessary diagnostic 
tests, as determined by the examiner, 
should be completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

After examining the Veteran and reviewing 
his medical history, the examiner is asked 
to list any current disorders of the 
Veteran's hands.  For any current disorder 
identified, the examiner is asked to 
determine, in terms of less likely than 
not; at least as likely as not; or more 
likely than not, whether such a disability 
was incurred during any period of active 
service, or as a result of chemical 
exposure therein.  

The examiner should provide a complete 
rationale for all conclusions reached.  If 
the examiner determines that the requested 
opinion cannot be provided without resort 
to mere speculation that he or she discuss 
why such an opinion is not possible.

4.  Thereafter, adjudicate the pending 
claims in light of any additional evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


